DETAILED CORRESPONDENCE
Office Action Identifier
This new office action is a 2nd Non-Final that supersedes Paper No. 20210315 and identified as Paper No. 20210325. This 2nd Non-Final is produced because The Examiner missed the European Search Opinion.

Allowable Subject Matter
Claim(s) 6-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 12-18 is/are allowed. 

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.
Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Preliminary Amended Claim(s) 1-18 is/are examined in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating 3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“illumination unit which is configured to” (from Claim(s) 1, 10, 11, 12);
“auxillary illumination unit which is configured to” (from Claim(s) 1, 10, 11);
“illumination control unit which is configured to” (from Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 17, 18);
“speed control unit which is configured to” (see Claim(s) 10);
“detection unit which is configured to” (see Claim(s) 10, 11);
“position information acquiring unit which is configured to” (see Claim(s) 10, 11);
“data generation unit which is configured to” (see Claim(s) 12, 17, 18); 
“first password generation unit which is configured to” (see Claim(s) 12, 17);
“encryption unit which is configured to” (see Claim(s) 12, 17);
“illumination control signal generation unit which is configured to” (see Claim(s) 12, 17, 18);
“first wireless communication unit which is configured to” (see Claim(s) 12, 17);
“second wireless communication unit which is configured to” (see Claim(s) 16, 17);
“imaging unit which is configured to” (see Claim(s) 16, 17);
“second password generation unit which is configured to” (see Claim(s) 16, 17); and 
“decryption unit which is configured to” (see Claim(s) 16, 17).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

the vehicular illumination system according…”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the vehicular system according …”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the following, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites “A vehicular system” and introduces a new and separate embodiment; therefore, Claim 10 is an independent claim. However, the recitation of “…according to claim 1” is a dependency on another claim.  Furthermore, Claim 1 explicitly recites “A vehicular illumination system” embodiment, and is considered a separate and distinct embodiment from said “vehicular system”. 
A vehicle” and introduces a new and separate embodiment; therefore, claim 11 is an independent claim. However, the recitation of “…according to claim 10” is a dependency on another claim.  Furthermore, Claim 10 explicitly recites “A vehicular system embodiment, and is considered a separate and distinct embodiment from said “vehicle”. 
Additionally, The Examiner notes that Applicant has demonstrated their full understanding and ability to properly draft dependent claims based on the presentation of dependent Claims 2-9 and 11-15.

Justification for this rejection has been supported since 2011 in Federal Register / Vol. 76, No. 27 / Wednesday, February 9, 2011 / Notices.5
Applicant may cancel the claim(s), amend the claim(s) to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by GB 2531084 A (“Schoels”).
 

an illumination unit which is configured to emit light toward an outside of the vehicle and disposed to be seen from a front side of the vehicle (as mentioned above both the light sources 18 and 20 can be seen from the front of the vehicle); 
an auxiliary illumination unit which is configured to emit light toward the outside of the vehicle and disposed to be seen from the front side of the vehicle (as mentioned above both the light sources 18 and 20 can be seen from the front of the vehicle); and
an illumination control unit which is configured to change an illumination state of each of the illumination unit and the auxiliary illumination unit, 
wherein: 
the illumination control unit is configured to change the illumination state of the illumination unit when the vehicle has detected a target object (see cl.1, 2 & p.8, 4th par or p.10, 2nd par.); 
the illumination control unit is configured to change the illumination state of the auxiliary illumination unit according to a speed of the vehicle (see p.10, 3rd par.: "can signal the pedestrian 16 to wait and not to cross the street" or p.10, 5th par.: "The pedestrian 16 can also be signaled to go ahead." or p.11, 3rd par.: "the vehicle 10 can also provide information to the pedestrian 16 that it will stop."; in all of these case depending on the current/ future speed of the vehicle a different illumination state is provided);
the illumination unit comprises a plurality of first light emission segments (see segments 18, 20 in fig.1);
the auxiliary illumination unit comprises a plurality of second light emission segments (see segments 18, 20 in fig.1 ); and
the illumination control unit is configured to change an illumination state of each of the first light emission segments and the second light emission segments (see p.7, 2nd par.: "All of these light sources 18, 20 behind the pins can be activated and deactivated separately by means of a control unit 30, which evaluates the signals from the sensors 12, 14").
 
Regarding Claims 2 and 3, Schoels discloses wherein the illumination control unit is configured to change the illumination state of the illumination unit according to a relative positional relationship between the vehicle and the target object and further wherein the illumination control unit is configured to sequentially change the first light emission segment to be lit or turned off among the first light emission segments according to the relative positional relationship between the vehicle and the target object. (see p.9, 5th par or p.10, 2th par (" the vehicle 10 can display a tracking light [ ... ], which functions like a visual feedback for the pedestrian 16 that the car has seen the pedestrian 16. The light can vary in size and/or in a speed of its movement depending for example on the distance of the pedestrian 16 to the vehicle
10 and/or on a speed of movement of the pedestrian 16 (see fig. 1 and fig. 2). ")).

Regarding Claims 4 and 5, Schoels further discloses the further limitations of claims 4 and 5 (see p.11, 1st par).


Regarding Claims 10 and 11, Schoels further discloses the further limitations of claims 10 and 11 (see reference signs 12, 14 & p.12, 1st par).


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph
        5 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, far-right column, page 5 of 14.